Fourth Court of Appeals
                               San Antonio, Texas
                                  November 25, 2015

                                 No. 04-15-00744-CV

                                     Kendale LEE,
                                       Appellant

                                          v.

     TERRA VISTA CORP. AGENT FOR, WESTWOOD PLAZA APARTMENTS,
                               Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2015CV06401
                       Honorable Walden Shelton, Judge Presiding


                                    ORDER
       On November 24, 2015, appellant filed a motion, seeking to stop an eviction on
November 27, 2015. After review, we DENY appellant’s motion. See TEX. PROP. CODE §
24.007 (West Supp. 2015).



                                               _________________________________
                                               Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court